         Case 1:20-cv-03774-MKV Document 52 Filed 02/11/21 Page 1 of 3


                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
                                                           DOC #:
 JULIAN KAHLON,                                            DATE FILED: 2/11/2021

                            Plaintiff,
                                                                 20-cv-3774 (MKV)
                     -against-
                                                                       ORDER
 PROJECT VERTE INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On February 11, 2021, the Court held a conference in this matter. For the reasons the

Court explained at the conference, IT IS HEREBY ORDERED that the requests of Project Verte,

Inc. to quash the deposition subpoenas for Rubenstein and Isakov [ECF #45, 46] are DENIED.

Counsel for Project Verte concedes that Rubenstein had some role in events that Kahlon alleges

were related to his termination. That Rubenstein might assert that certain information is

privileged is not a basis for refusing entirely to appear for a deposition. The Court also notes

that, despite the representation of counsel for Project Verte that “separate letters” were submitted

about its request to quash for each witness, a careful review of the docket reveals that Project

Verte’s only arguments with respect to Isakov appear in the parties’ joint letter dated January 22,

2021 [ECF #45]. That letter asserts that Isakov “has no information that is relevant to this

matter,” but Project Verte admits that Isakov was involved in “capital call notices” and is

employed by a company that Kahlon alleges are relevant to the circumstances of his termination

[ECF #45 at 2]. When nothing further was filed in support of the request to quash with respect to

Isakov, the Court assumed the parties had resolved the dispute about that deposition

consensually. In any event, because Protect Verte has not shown cause for the Court to quash the

depositions of either Isakov or Rubenstein, its requests are denied. Moreover, because the parties
         Case 1:20-cv-03774-MKV Document 52 Filed 02/11/21 Page 2 of 3




did not press any requests with respect to the deposition of non-party witness Aretz at the

February 11, 2021 conference, the Court deems all such requests waived. As the Court warned at

the conference, these depositions are to be used to gather information relevant to the issues in

this case only. Attempts to examine the witnesses about information that is relevant only to other

proceedings may result in sanctions.

       IT IS FURTHER ORDERED that, by February 17, 2021, Project Verte shall submit the

termination memo that the parties discussed at the conference in camera, along with arguments

why it should not be required to produce the memo, in full, to Kahlon’s counsel.

       IT IS FURTHER ORDERED that, based on the Court’s careful review of the arguments

in the parties’ letter dated January 27, 2021 [ECF #48], as well as the parties’ representations at

the February 11, 2021 conference, Kahlon’s request to compel production of unredacted emails

between himself and Rubenstein, as well as draft versions of settlements for which Kahlon has

copies of the final agreements are DENIED.

       IT IS FURTHER ORDERED that, by February 19, 2021, counsel for Project Verte shall

file the amended answer, including only the changes previously discussed with Kahlon’s counsel,

in exchange for his consent to serve an amended response to Request for Admission No. 1 [see

ECF #51].

       IT IS FURTHER ORDERED that, by February 17, 2021, the parties shall contact the

Chambers of Magistrate Judge Netburn, in accordance with the instructions in her October 20,

2020 Order [ECF #26], to schedule a settlement conference.

       IT IS FURTHER ORDERED that the deadline for fact discovery is extended to March

12, 2021. No further extensions of time to complete discovery will be granted. Failure to

comply with the Court’s Rules and orders, as well as attempts unduly to delay the



                                                  2
         Case 1:20-cv-03774-MKV Document 52 Filed 02/11/21 Page 3 of 3




resolution of this case, may result in sanctions. The parties shall appear for a Post Discovery

Conference on April 15, 2021 at 11:30 AM. The conference will be held by telephone. To join,

call 888-278-0296 at the scheduled time. When prompted, enter Access Code 5195844.

SO ORDERED.
                                                    _________________________________
Date: February 11, 2021                             MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge




                                               3
